People v Paredes (2016 NY Slip Op 08018)





People v Paredes


2016 NY Slip Op 08018


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Friedman, J.P., Sweeny, Saxe, Kapnick, Gesmer, JJ.


2336 5659/02

[*1]The People of the State of New York, Respondent,
vDomingo Paredes, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Megan D. Byrne of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Lori Ann Farrington of counsel), for respondent.

Order, Supreme Court, Bronx County (Steven L. Barrett, J.), entered September 2, 2015, adjudicating defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court correctly assessed 10 points for unsatisfactory conduct while confined. The assessment, which was based on a recent tier III disciplinary violation, was supported by clear and convincing evidence (see Correction Law § 168-n[3]; People v Mingo, 12 NY3d 563, 571 [2009]). The existence of the violation was undisputed and it was set forth in the case summary. To the extent defendant challenges the evidence underlying the violation, we conclude that the record fails to support his claim that he was medically unable to comply with a direction to produce a urine sample for drug testing.
The court properly exercised its discretion in denying defendant's request for a downward departure (see People v Gillotti, 23 NY3d 841, 861 [2014]). The mitigating factors cited by defendant were either adequately accounted for in the risk assessment instrument or were outweighed by the seriousness of the underlying conduct and defendant's significant criminal history.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK